VERNIERO, J.,
Concurring in part and Dissenting in part.
The parties essentially do not dispute that dividing Newark and Jersey City each into three legislative districts violates the plain language of article IV, section 2 of the New Jersey Constitution. The critical issue is whether the higher authority of federal law mandates that departure from State law. In my view, that issue presents a mixed question of law and fact for which summary judgment is not appropriate. From that narrow perspective, I conclude at this juncture that both the Law Division and the Appellate Division erred in disposing of this ease in summary fashion.
Accordingly, I would remand this matter to the Law Division to conduct a hearing and establish a proper evidentiary record on which that court might then base an ultimate disposition. I would retain jurisdiction and review the Law Division’s determination on the merits only after an adequate record has been created. Because my intended disposition is premised on the belief that the matter is not ripe for summary judgment, I would leave the existing district lines in place for the 2003 legislative elections. For all practical purposes, those elections already have begun notwithstanding that nominating petitions are not due until next month under the applicable provision of Title 19.
Justice ALBIN joins in this opinion.